Title: From John Adams to John Jay, 22 September 1787
From: Adams, John
To: Jay, John


          
            Private
            Dear Sir
            Grosvenor Square Septr. 22. 1787
          
          Your private Letter of the twenty fifth of July is very friendly and obliging as usual. give yourself no concern about my Apprehensions of your Want of Attention. I know too well your constant and assidous Application to the Duties of your public offices, as well as to the just concerns of your private friends, ever to suspect you of failing in either.— I Shudder when I think of your next Volume of my Dispatches. I Shall appear before Posterity, in a very negligent Dress and disordered Air. in Truth I write too much to write well, and have never time to correct any Thing.— Your Plan however of recording all the Dispatches of the foreign Ministers is indispensible. Future Negotiations will often make it necessary to look back to the past, besides the Importance of publick History.— The true Idea of the Negotiation with Holland, particularly will never be formed, without attending to three Sorts of Measures. those taken with the Stat-holder and his Party, those taken with the Aristocratical People in the Regencys, and those taken with the popular Party. if any one of these had been omitted, that Unanimity could never have been effected, without which the United States could not have been acknowledged nor their Minister admitted. By obtaining from Congress A Letter of Credence to the Prince of Orange, a Measure that the Patriots did not like, his Party was sofftened. and By the inclosed Letters to Mr Calkoen two very important Burgomasters of Amsterdam, his intimate Friends, and many others of the Aristocraticks were kept Steady. I had not time to transmit Copies of those Letters to Congress in the Season of them. But they ought to be put upon the Files, or Records of Congress. I do myself the Honour to transmit you a Copy for yourself and another for Congress.
          Whether it would be in my Power to do most service in Europe or at home, or any at all in either situation, I know not.— My determination to go home was founded in a fixed opinion that neither the Honour of Congress nor my own, nor the Interest of either could be promoted, by the Residence of a Minister here, without a British Minister at Congress. and in that opinion I am still clear.
          if my poor Book does any good, I am happy. another Volume will reach you before this Letter.— in the calm Retreat at Pens Hill, I may have Leisure to write another, but if I should venture to throw

together any Thoughts or Materials on the great Subject of our Confederation, I should not dare to do it, in such haste, as the two Volumes already printed have been done.— The Convention at Philadelphia is composed of Heroes, Sages and Demigods, to be sure who want no Assistance from me, in forming the best possible Plan, but they may have Occasion for Underlabourers to make it accepted by the People, or at least to make the People unanimous in it and contented with it. one of these Under workmen, in a cool Retreat, it shall be my Ambition to become. With invariable Esteem / and Affection, I am, dear sir, your most / obedient Servant and real friend
          
            John Adams.
          
        